Exhibit 10.1

April 30, 2009

 

Heritage Bank of Commerce

150 Almaden Boulevard

San Jose, CA 95113

 

James Mayer

2596 Danville Boulevard

Alamo, CA 94501

 

Gentlemen:

 

Reference is made to that certain Employment Agreement entered into as of
February 8, 2007, as amended December 29, 2008 (“Employment Agreement”) by and
between Heritage Bank of Commerce, a California banking corporation (the “Bank”)
and James Mayer, an individual (“Executive”) as modified by the Modification
Letter Agreement dated December 11, 2008 by and between the Bank and Executive
(“Modification”).  Bank and Executive desire to make certain modifications to
the Employment Agreement and Modification in accordance with the terms of this
Letter Agreement.

 

Section 6(e)(iii) of the Employment Agreement provides in full as follows:

 

If Executive gives written notice to the Bank during the 18th full calendar
month following the Effective Date of his desire to terminate this Agreement and
his employment with an effective date 30 days following the date of delivery of
such notice, then the Bank shall accept the notice of termination and pay
Executive $300,000, payable $16,666.66 per month for 18 months commencing on the
first full calendar month following Executive’s termination date, provided
however, that Executive does not breach any of his remaining obligations under
this Agreement or the Non-Compete Non Solicitation and Confidentiality Agreement
with HCC [Heritage Commerce Corp] and the Bank dated the date hereof.

 

Pursuant to the Modification, Bank and Executive modified Section 6(e)(iii) of
the Employment Agreement.  A copy of the Modification is attached hereto as
Exhibit “A”.

 

Pursuant to the U.S. Treasury Capital Purchase Program authorized by the
Troubled Asset Recovery Program (“TARP”) provisions of the Emergency Economic
Stabilization Act of 2008 (“EESA”), on November 21, 2008, the Heritage Commerce
Corp (parent of the Bank) entered into a Letter Agreement (“Treasury Letter
Agreement”) and related Securities Purchase Agreement—Standard Terms with the
United States Department of the Treasury, pursuant to which the Company issued
and sold (i) 40,000 shares of the Company’s Fixed Rate Cumulative Perpetual
Preferred Stock, Series A, and (ii) a warrant to purchase 462,963 shares of the
Company’s common stock, no par value.

 

The Company has agreed that, until such time as United States Department of the
Treasury ceases to own any debt or equity securities of the Company acquired
pursuant to the Treasury Letter Agreement, the Company will take all necessary
action to ensure that its benefit

 

1

--------------------------------------------------------------------------------


 

plans with respect to its senior executive officers comply with
Section 111(b) of the EESA as implemented by any guidance or regulation under
the EESA that has been issued and is in effect as of the date of issuance of the
series A preferred stock and the warrant, and has agreed to not adopt any
benefit plans with respect to, or which covers, its senior executive officers
that do not comply with the EESA, and the applicable executives have consented
to the foregoing.  Executive consented to the provisions of Section 111(b) at
the request of the Company.

 

The American Reinvestment and Recovery Act of 2009 (“ARRA”) became effective
February 17, 2009.  ARRA amends Section 111 of EESA to delete old Section 111 in
its entirety and to add new Section 111 executive compensation requirements for
Capital Purchase Program participants.  ARRA also includes provisions directing
the Secretary of the U.S. Treasury to impose additional limits on compensation
of executives of companies that participate in the Capital Purchase Program as
long as the U.S. Treasury owns the preferred stock of such companies issued
under the Capital Purchase Program.

 

ARRA directs the U.S. Treasury to implement standards for companies to comply
with these expanded restrictions.  Until then, the Company is complying with
these provisions to the extent it believes reasonably appropriate.  As of the
date of this Letter Agreement, the U.S. Treasury has not yet established
definitive standards required under ARRA or otherwise issued guidance regarding
compliance with ARRA for several of the other expanded requirements.  Therefore,
the Company cannot determine at this time the extent of any effect these
regulations will have on the Company’s compensation policies, programs or
practices.

 

In view of the uncertainty of the application of ARRA and any rules or
regulations promulgated thereunder to the payments agreed to by the Bank and the
Executive under the Modification, Bank and Executive have agreed to the
following:

 

1.             At such time as the Bank is permitted under ARRA to make the
payments to the Executive under the Modification (such date being the “Initial
Payment Date”), the Bank shall remit to Executive: (a) within fifteen (15)
business days the aggregate amount of payments that would have been paid to
Executive as of the Initial Payment Date if the payments required under the
Modification had been made commencing June 1, 2009 and up to the Initial Payment
Date and accrued interest from June 1, 2009 to the Initial Payment Date, and
(b) any remaining monthly payments when due under the Modification from and
after the Initial Payment Date, if any.  Accrued interest shall be at an annual
rate equal to the prime rate as published by the Wall Street Journal on
December 31 of the immediately preceding year in which the payment is made.  For
purposes of example only:  if the Bank is permitted to make the payments under
ARRA on June 1, 2010, the Bank would pay Executive within fifteen (15) business
days the aggregate amount of $199,999.92 [12 months times $16,666.66], plus
accrued interest, and the Bank would continue to pay $16,666.66, per month
thereafter for each of the next following six months.  If, on the other hand,
Bank is not permitted to make the payments under ARRA until June 1, 2011, the
Bank would pay the executive $300,000, plus accrued interest, because by such
date all 18 month payments would have been paid to Executive had the payments
commenced on June 1, 2009.

 

2.             Bank agrees that it shall accrue the funds payable to Executive
under this Letter Agreement in accordance with its general accounting practices
for such type of payments.

 

2

--------------------------------------------------------------------------------


 

3.             Notwithstanding Paragraph 1 above, if at the time the Executive
has a separation from service, which shall have the same meaning as provided in
Treasury Regulation section 1.409A-1(h), and the Executive is a “specified
employee,” as defined under Treasury Regulation section 1.409A-1(i), any and all
amounts payable under this Agreement hereof in connection with such separation
from service that constitute deferred compensation subject to section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”), as determined by
the Bank in its reasonable judgment, and that would (but for this sentence) if
paid within six (6) months following such separation from service, cause a
penalty tax to be imposed on such amounts under Section 409A, such amounts shall
instead be paid on the date that follows the date of such separation from
service by six (6) months or such longer time to avoid tax liabilities under
Section 409A.Each installment payment to be provided to the Executive under this
Agreement shall be a separate “payment” within the meaning of Treasury
Regulation section 1.409A-2(b)(2)(i).

 

4.             If the Executive is determined to have a liability pursuant to
Section 409A(a)(1)(B) (the “Liability”) for a payment or payments as a result of
this Letter Agreement, the Bank will indemnify and hold Executive harmless from
such Liability for six years after the last payment under this Letter Agreement
is made.  The Bank shall pay to Executive the amount due for the Liability, if
any, as soon as administratively practicable, but in no event later than by end
of the calendar year following the year in which Executive remits the amount due
for the Liability.  The Bank’s payment for the Liability during one year may not
affect its payment of the Liability in any other year.

 

5.             If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction or federal regulatory
agency (including the U.S. Department of Treasury), the other provisions of this
Agreement will remain in full force and effect.  Any provision of this Agreement
held invalid or unenforceable only in part or degree will remain in full force
and effect to the extent not held invalid or unenforceable.

 

6.             This Letter Agreement shall be governed by the laws of the State
of California.

 

7.             Except as provided in this Letter Agreement, the Employment
Agreement shall remain in full force and effect without further modifications or
amendments.

 

The parties hereto have executed this Letter Agreement on the date first
indicated above.

 

 

HERITAGE BANK OF COMMERCE,

 

a California corporation

 

 

 

By:

 

Walter T. Kaczmarek

 

 

 

 

 

Walter T. Kaczmarek

 

 

President

 

 

 

 

 

 

 

 

James Mayer

 

 

James Mayer

 

3

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

December 11, 2008

 

Heritage Commerce Corp

150 Almaden Boulevard

San Jose, CA  95113

 

James Mayer

2596 Danville Boulevard

Alamo, CA  94501

 

Gentlemen:

 

Reference is made to that certain Employment Agreement entered into as of
February 8, 2007 (“Employment Agreement”) by and between Heritage Bank of
Commerce, a California banking corporation (the “Bank”) and James Mayer, an
individual (“Executive”).  Bank and Executive desire to make certain
modifications to the Employment Agreement in accordance with the terms of this
Letter Agreement.

 

Section 6(e)(iii) of the Employment Agreement provides in full as follows:

 

“If Executive gives written notice to the Bank during the 18th full calendar
month following the Effective Date of his desire to terminate this Agreement and
his employment with an effective date 30 days following the date of delivery of
such notice, then the Bank shall accept the notice of termination and pay
Executive $300,000, payable $16,666.66 per month for 18 months commencing on the
first full calendar month following Executive’s termination date, provided
however, that Executive does not breach any of his remaining obligations under
this Agreement or the Non-Compete Non Solicitation and Confidentiality Agreement
with HCC [Heritage Commerce Corp] and the Bank dated the date hereof.”

 

Bank and Executive desire to modify Section 6(e)(iii) and hereby agree as
follows:

 

1.             Executive hereby gives written notice to the Bank that Executive
desires to terminate his employment with such termination to be effective May 1,
2009.  Executive shall remain an employee of Bank and the Term of his employment
(as defined in the Employment Agreement) shall remain in force until May 1,
2009.

 

2.             Bank hereby accepts Executive’s notice of termination of
employment to be effective May 1, 2009 and agrees to pay to Executive $300,000,
payable $16,666.66 per month for 18 months commencing on June 1, 2009, provided,
however, that Executive does not breach any of his remaining obligations under
the Employment Agreement which by their terms continue after the Term of the
Employment Agreement or the terms of that certain Non-Compete Non-Solicitation
and Confidentiality Agreement by and among Heritage Commerce Corp, the Bank and
the Executive dated February 8, 2007.

 

1

--------------------------------------------------------------------------------


 

3.             For purposes of Section 5.7 of the Employment Agreement, the
“Date of Termination” shall be May 1, 2009, provided, however, that if
Executive’s employment is terminated prior to May 1, 2009 under the terms of the
Employment Agreement other than Section 6(e)(iii) or this Letter Agreement, the
“Date of Termination” shall be as provided in Section 5.7.

 

Except as provided in this Letter Agreement, the Employment Agreement shall
remain in full force and effect without further modifications or amendments.

 

The parties hereto have executed this Letter Agreement on the date first
indicated above.

 

 

HERITAGE BANK OF COMMERCE,

 

a California banking corporation

 

 

 

 

 

By:

 

/s/ / Walter T. Kaczmarek

 

 

Walter T. Kaczmarek

 

 

President

 

 

 

 

 

/s/ James Mayer

 

James Mayer

 

2

--------------------------------------------------------------------------------